DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7, 10-14, 16-17 and 19 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Figg et. al. (US 9,600,710).

Regarding claim 1 Figg teaches (figs. 3-6D) a microscope system including a camera for a microscope (62), which is mounted on a microscope and which captures observation images formed by the microscope (col. 8, lines 46-54), the microscope system comprising:
 an imaging element on which the observation images are incident through an imaging lens of the microscope (inherent part of an imaging device such as a camera); 
an imaging device configured to capture, using the imaging element (camera; col. 8, lines 46-54), 
images of the observation images that differ in an optical distance from the imaging lens to the imaging element, and that differ in a focal plane of the microscope (col. 8, lines 24-36);
and an image processor configured to restore phase information of the observation images using the images captured by the imaging device and enhances contrast of the observation images (col. 9 line 62 – col. 10 line 16).

Regarding claim 2 Figg teaches (figs. 3-6D) a microscope system, further comprising: a distance changer capable of changing an optical distance from the imaging lens to the imaging element (54), where the imaging device captures the observation images that differ in the optical distance using the imaging element in accordance with the optical distance changed by the distance changer (col. 6, lines 59-67).



Regarding claim 5 Figg teaches (figs. 3-6D) a microscope system, where an optical lens provided as the optical system between the imaging lens and the imaging element is capable of being moved in an optical axis direction (col. 6, lines 59-67), 
and the distance changer changes the optical distance by moving the optical lens in the optical axis direction (col. 6, lines 59-67).

Regarding claim 7 Figg teaches (figs. 3-6D) a microscope system, where the camera for the microscope is provided to be movable in an optical axis direction from the imaging lens to the imaging element, and where the distance changer changes the optical distance by relatively moving the camera for the microscope or the imaging lens in the optical axis direction (col. 6, lines 59-67).

Regarding claim 10 Figg teaches (figs. 3-6D) a microscope comprising: 
a stage (20) on which an observation target is placed (col. 6, lines 37-42); 
an objective lens (50, col. 6, lines 59-67); 
an imaging lens that forms an image of the observation target which is incident through the objective lens (60, col. 6, lines 59-67); 
an imaging element on which observation images formed by the imaging lens are incident (camera; col. 8, lines 46-54); 

and an image processor configured to restore phase information of the observation images using the images captured by the imaging device and enhances contrast of the observation images (col. 9 line 62 – col. 10 line 16).

Regarding claim 11 Figg teaches (figs. 3-6D) a processing device (28) that controls a camera for a microscope, which is mounted on a microscope and which captures observation images formed by the microscope (col. 8, lines 46-54), the processing device comprising:
a distance change controller configured to perform control for changing an optical distance from an imaging lens of the microscope through the imaging lens to an imaging element on which observation images are incident (col. 6, lines 59-67);
an imaging controller configured to perform, using the imaging element, control for capturing images of the observation images that differ in the optical distance, and that differ in a focal plane of the microscope in accordance with the optical distance changed by the distance change controller (col. 8, lines 46-54); 
and an image processor configured to restore phase information of the observation images using the images captured by the control of the imaging controller and enhances contrast of the observation images (col. 9 line 62 – col. 10 line 16).


a magnification corrector configured to correct magnification of at least some captured images among the images obtained by capturing the observation images that differ in the optical distance (col. 8, lines 37-67).

Regarding claim 13 Figg teaches (figs. 3-6D) a camera for the microscope, which is mounted on a microscope and which captures observation images formed by the microscope (62, col. 8, lines 46-54), the camera comprising:
an imaging element on which the observation images are incident through an imaging lens of the microscope (inherent part of an imaging device such as a camera);
and an imaging device configured to capture, using the imaging element (camera; col. 8, lines 46-54), images of the observation images that differ in an optical distance from the imaging lens to the imaging element, and that differ in a focal plane of the microscope (col. 8, lines 24-36).

Regarding claim 14 Figg teaches (figs. 3-6D) a camera, further comprising: a distance changer capable of changing an optical distance from the imaging lens to the imaging element, where the imaging device captures the observation images that differ in the optical distance using the imaging element in accordance with the optical distance changed by the distance changer (col. 6, lines 59-67).



Regarding claim 17 Figg teaches (figs. 3-6D) a camera, where an optical lens provided as the optical system between the imaging lens and the imaging element is capable of being moved in an optical axis direction (col. 6, lines 59-67),
 and the distance changer changes the optical distance by moving the optical lens in the optical axis direction (col. 6, lines 59-67).

Regarding claim 19 Figg teaches (figs. 3-6D) a camera, where the camera for the microscope is provided to be movable in an optical axis direction from the imaging lens to the imaging element, and where the distance changer changes the optical distance by relatively moving the camera for the microscope or the imaging lens in the optical axis direction (col. 6, lines 59-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Figg et. al. (US 9,600,710) in further view of Nguyen et. al. (US 2002/00443469).

Regarding claim 8 Figg teaches (figs. 3-6D) a microscope system, except where 
a plurality of imaging elements on which the observation images are incident through the imaging lens,
where the plurality of the imaging elements are provided so that the optical distances are different from each other, 
and where the imaging device simultaneously captures the observation images that differ in the optical distance using the plurality of the imaging elements.
Nguyen teaches a plurality of imaging elements on which the observation images are incident through the imaging lens, where the plurality of the imaging elements are provided so that the optical distances are different from each other, and where the imaging device simultaneously captures the observation images that differ in the optical distance using the plurality of the imaging elements (para. 0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microscope system as taught by Figg with the multifocal imaging system as taught by Nguyen for the benefit of optical stability and the dampening of vibration noise created by the movement system.

Regarding claim 9 Figg teaches (figs. 3-6D) a microscope system, except where   at least one beam splitter configured to cause the observation images to be incident on the plurality of the imaging elements.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microscope system as taught by Figg with the multifocal imaging system as taught by Nguyen for the benefit of optical stability and the dampening of vibration noise created by the movement system.

Regarding claim 20 Figg teaches (figs. 3-6D) a camera for the microscope except where, a plurality of the imaging elements on which the observation images are incident through the imaging lens, where the plurality of imaging elements are provided so that the optical distances are different from each other, and where the imaging device simultaneously captures the observation images that differ in the optical distance using the plurality of imaging elements.
Nguyen teaches where, a plurality of the imaging elements on which the observation images are incident through the imaging lens, where the plurality of imaging elements are provided so that the optical distances are different from each other, and where the imaging device simultaneously captures the observation images that differ in the optical distance using the plurality of imaging elements (para. 0020-0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microscope system as taught by Figg with the multifocal imaging system as taught by Nguyen for the benefit of optical stability and the dampening of vibration noise created by the movement system.

s 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Figg et. al. (US 9,600,710) in view of Breniman et. al. (US 9001200).

Regarding claim 3 Figg teaches (figs. 3-6D) a microscope system, except where the distance changer changes the optical distance by moving the imaging element in an optical axis direction from the imaging lens to the imaging element.
Breniman teaches that the distance changer changes the optical distance by moving the imaging element in an optical axis direction from the imaging lens to the imaging element (col. 5, lines 10-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microscope as taught by Figg with the camera movement ability as taught by Breniman for the benefit of increased stability of the optical structure of the system.

Regarding claim 15 Figg teaches (figs. 3-6D) a camera for the microscope, execpt where the distance changer changes the optical distance by moving the imaging element in an optical axis direction from the imaging lens to the imaging element.
Breniman teaches that the distance changer changes the optical distance by moving the imaging element in an optical axis direction from the imaging lens to the imaging element (col. 5, lines 10-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microscope as taught by Figg .

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Figg et. al. (US 9,600,710) in further view of Kantor et. al. (US 2011/0304705).

Regarding claim 6 Figg teaches (figs. 3-6D) a microscope system, except where the distance changer changes the optical distance by inserting and removing an optical lens provided as the optical system between the imaging lens and the imaging element into and from the optical system.
Kantor teaches where the distance changer changes the optical distance by inserting and removing an optical lens provided as the optical system between the imaging lens and the imaging element into and from the optical system (para. 0105).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the optical structure as taught by Figg with a focal shift replacement lens as taught by Kantor for the benefit of decrease in production coast and uniformed focal plane shift. Furthermore it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Regarding claim 18 Figg teaches (figs. 3-6D) a camera, except where the distance changer changes the optical distance by inserting and removing an optical lens provided as the optical system between the imaging lens and the imaging element into and from the optical system.

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the optical structure as taught by Figg with a focal shift replacement lens as taught by Kantor for the benefit of decrease in production coast and uniformed focal plane shift. Furthermore it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Robert E. Tallman/           Primary Examiner, Art Unit 2872